Title: [Diary entry: 3 February 1770]
From: Washington, George
To: 

3. Agreed with Mr. Robt. Adam for the Fish catchd at the Fishing Landing I bought of Posey, on the following terms—to wit He is obligd to take all I catch at that place provided the quantity does not exceed 500 Barls. and will take more than this qty. if he can get Cask to put them in. He is to take them as fast as they are catchd with out giving any interruption to my people; and is to have the use of the Fish House for his Salt, fish, &ca. taking care to have the House clear at least before the next Fishing Season.  In consideration of which he is to pay me Ten pounds for the use of the House, give 3/ a thousd. for the Herrings (Virg. Money) and 8/4 a hundred (Maryland Curry.) for the whitefish. Mr. Piper and Lund Washington present.